Title: To James Madison from George Graham, 20 July 1816
From: Graham, George
To: Madison, James


        
          Dear Sir,
          Department of War, July 20. 1816.
        
        I enclose you blank Commissions for the Commissioners to treat with the Chickesaws & Cherokees for your signature. From the enclosed letter you will perceive that Genl. Jackson declines accepting until he shall receive the instructions. No letter has been received from Mr. Franklin or General Meriweather. The letters advising them of their appointment were dated the 15th. of June, and those enclosing their instructions the 3d. and 5th. July. Should either of these gentlemen decline, will you be so good as to inform me which of the Mr. Sharps is intended to be appointed?
        Enclosed is a letter from Genl. Macomb which has been communicated by the Secretary of State to Mr. Baggot, and considered satisfactory on the subject of the enlistment of British deserters generally. At the request however of the Secretary of state, I have written to Genl. Macomb to discharge any British deserters that may have been received as substitutes, if there are any such.
        As orders have lately been given for recruiting, I beg leave to suggest the propriety of instructing the recruiting Officers not to enlist deserters from any service. I have the honor to be &cc
        
          (signed) Geo: Graham.
        
      